Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 1 of 6 Page ID
                                 #:6440




                EXHIBIT 22
                                                                                                                               EXHIBIT 22-1
                   Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 2 of 6 Page ID
                                                    #:6441




           From:                               Thompson, Mark (M.T.)
           Sent:                               Wednesday, January 22, 2014 7:15 AM
           To:                                 Lister, Scott (S.P.); Wroblewski, Ted (T.)
           Cc:                                 Smith, Fiona (F.K.); Allie, Abdul (A.O.); Bandoske, Pete (P.F.); McClain, Shawn (S.M.);
                                               Mullen, Gareth (G.); Last, Sarah (S.); Szymanski, Joerg (J.); Pline, Roger (A.)
           Subject:                            RE: Israel White Alert for Stall



           Scott,

                  In regards to your questions regarding the TCM's I recommend the following but have a few
           questions also.

                  1. To update the status of the White Alert I would recommend contacting Fiona Smith as she
           should be able to properly direct you on that matter.

                   2. Do you know where the dedicated task force is working on the issue? If it is in the United
           States then I would ask that the TCM's be sent back to me and I can direct them to the group if they
           need more units.

                   3. Until we get the results of the TCM testing then I would say your teams involvement would
           be minimal. Once we have that information the team will probably be involved in cascading and
           tracking the results .

           .Marli 7JionyHon
           :Jord:MotoY Comyany
           MTHOMP15@Ford.com
           Ph. 313-33-71845




           From: Lister, Scott (S.P.)
           Sent: Wednesday, January 22, 2014 6:15 AM
           To: Thompson, Mark (M.T.); Wroblewski, Ted (T.)
           Cc: Smith, Fiona (F.K.); Allie, Abdul (A.D.); Bandoske, Pete (P.F.); McClain, Shawn (S.M.); Mullen, Gareth (G.); Last,
           Sarah (S.); Szymanski, Joerg (J.); Pline, Roger (A.); Lister, Scott (S.P.)
           Subject: FW: Israel White Alert for Stall

           Mark/Ted,
           We reviewed the returned TCM's at Getrag Bari last week and all were confirmed to be MAM Gen 1.3

           Getrag advised they have been toid NOT to investigate further on this generation TCM (I believe as no further samples
           ;:,re needed).
           I undl!rstand there is a dedicated task force workmg on this issue.

                 1. Can you piease advise how we can feed the status of the investigation into this white alert.
                 2. What Getrag Bari should do with these returned TCM's
                 3. What level of involvernenL my team need to have in the investigation ....



             P.N.                 VIN             I Concern Description                                 MAM
                                                                           1




Produced Subject to a Confidential Protective Order                                                                                      VGS20207472
                                                                                                                 EXHIBIT 22-2
                  Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 3 of 6 Page ID
                                                   #:6442
                                                                                                  Gen.
           73000      WF0LXXGCBLBP33836               vehicle stall while driving                  1.3
           65200      WF0LXXGCBLCS86409               engine would not start. No DTCs              1.3
           73000      WF0MXXGCBMBU50959               enqine would not start. DTCs P0707, P0607    1.3
           73000      WF0MXXGCBMBU51203               engine would not start. No DTCs              1.3
           65200      WF0MXXGCBMBU44555               vehicle stall while driving                  1.3
           73000      WF0MXXGCBMBT06564               vehicle stall while driving                  1.3
           65200      WF0MXXGCBMBJ32391               vehicle stall while drivinq                  1.3

           Thanks, Scott.




           From: Wroblewski, Ted (T.)
           Sent: 09 December 2013 16:38
           To: McClain, Shawn (S.M.)
           Cc: Lister, Scott (S.P.)
           Subject: RE: Israel White Alert for Stall

           Shawn,

           2012 Focus, VIN WF0MXXGCBMBJ32377 does not sound consistent with blown fuse.
           The DTC's P0607, P06B3 are consistent with an internal TCM issue.
           If replacing the TCM solved issue, the TCM should be sent for analysis.

           If this is a Bari built trans (TlLOA 1709110000029447), the TCM should go to Bari then Conti.
           If GTM built trans, to GTC in Sterling Heights then Conti.

           Can TCM still be retrieved from Dealer?

           Regards,
           Ted Wroblewski
           DPS6 Transmission Systems
           734.523.6241


           From: McClain, Shawn (S.M.)
           Sent: Monday, December 09, 2013 10:42 AM
           To: Wroblewski, Ted (T.)
           Cc: Lister, Scott (S.P.)
           Subject: RE: Israel White Alert for Stall

           Ted,

           Could you take a quick look at this? Is this similar to the "blow fuse" issue we've seen withe TCM?




           Shawn M. McClain
           DPS6 Current Model Supervisor
           smcclai1@ford com
           (313) 805-9275


                                                                          2




Produced Subject to a Confidential Protective Order                                                                   VGS20207473
                                                                                                                                                   EXHIBIT 22-3
                 Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 4 of 6 Page ID
                                                  #:6443


           From: Lister, Scott (S.P.)
           Sent: Monday, December 09, 2013 7: 11 AM
           To: McClain, Shawn (S.M.)
           Subject: FW: Israel White Alert for Stall

           Shawn,
           Is this an issue that has been seen elsewhere?



           Scott Lister
           Automatic Transmission Engineering
           Ford of Europe

           Sent with Good (wvvw.goou.com)


           -----Original Message-----
           From: Smith, Fiona (F.K.)
           Sent: Monday, December 09, 2013 07:03 AM Eastern Standard Time
           To: Lister, Scott (S.P.)
           Subject: FW: Israel White Alert for Stall

           Hi,

           Can your team investigate this and confirm if it is a known issue/root cause, please?

           Regards,
           Fiona Smith (CEng MIMechE, MSc)
           Critical Concerns Manager
           Rm: 15/GB-D06
           Phone: +44 1268 404015 (ext) or 8738-4015 (int)
           Mobile: +44 7500 224 260 (ext) or 8712-4260 (int)

           Confids:ntialitv Not.:: This c·kctronic message contains information which may be confids:ntial,                    priYikgs:d or otherwise
                     from disclosure. This i11format1on is intended for the use or the addressee                Ir you arc not the mtemkd                you are
                  noti fi ed that any                        di,iribulHln.         or an y iil h.::r use ,lC nr any action in reliance nn. the con tents ,1 i° th1s
           ekctronic rnes~ag.: i~ str i-:tly pwltibited lt'you have received tlii~ communicatiPn 111 error plca~e llllttt'y ck sender          t<:l.:pfurnc at the
           number lllllcd ab,JYc .rnd d-.:stroy ihe ung!11al mess.1gc.

           Ford Motor Company Ltd.
           Registered in England: No. 235446
           Registered Office: Eagle Way BRENTWOOD Essex CM13 JBW




           From: Thompson, Mark (M.T.)
           Sent: 05 December 2013 15:19
           To: Hahn, Uwe (U.); Smith, Fiona (F.K.); Sagoo, Gian (GS.); Oates, Gary (G.A.); King, Rowland (R.S.); Duff, Ray (R.F.);
           Darney, Simon (S.); Manecke, Joerg (J.); Wickenheiser, Francis (F.J.); Cadagin, Ed (E.J.); Johnson, Dennis R (.); Tuneff,
           Mark (M.S.)
           Cc: Hayward, Jo (J.); Winkel, Hubert (H.); Foehmer, Peter (P.); Lopez Pascual, Jose Antoni (J.); Davis, Glenn (G.); Allie,
                                                                                      3




Produced Subject to a Confidential Protective Order                                                                                                            VGS20207474
                                                                                                   EXHIBIT 22-4
                  Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 5 of 6 Page ID
                                                   #:6444
           Abdul (A.D.); Bandoske, Pete (P.F.); Lien, Rob (R.L.); Lissy, Marco (M.)
           Subject: Israel White Alert for Stall

           WHITE ALERT - REPORT OF POSSIBLE SAFETY OR REGULATORY CONCERN - CONFIDENTIAL
           MARKET: Israel ............... ALERT NUMBER: Israel 11/13
           NEW ALERT OR FOLLOW-UP REPORT: NEW ALERT DATE OF THIS REPORT: Dec. 4, 2013
           SUBJECT: 2013- C346 Focus Stall Hard to Start
           DATA:
           MODEL: 2012 C346 Focus
           VIN:   WF0MXXGCBMBJ32377
           SYSTEM: Powertrain calibration
           SPECIFICATION: - ENGINE SIZE: 1.6L VCT-TIC PFI FUEL TYPE: Petrol
           - MANUAL/AUTOMATIC: 6 SPD AUTO TRANS DCPS BODY TYPE: C/FF - 4 DOOR SEDAN
           - Any Extra Equipment or other relevant specification, such as ABS?.
           BUILD DATE: Sept. 27, 2011
           SALE DATE: Feb. 23, 2012
           INCIDENT DATE: GCR received Oct. 8, 2013
           TIME IN SERVICE: 8 months
           MILEAGE: 26162 Kilometers
           CUSTOMER NAME: Unknown
           REPAIRING DEALER NAME: Delek Motor Company
           - Dealer Code: WOB34
           - Town: Nir Zvi
           PART NAME: PART NUMBER: Powertrain calibration
           FINIS: ANY SUPPLIER CODES:
           WHERE ARE THE PARTS? N/A
           SHIPPING DETAILS: NAME of COURIER: N/A. ..................... AIRWAY BILL NUMBER: N/A
           DATE SHIPPED: N/A
           INCIDENT REPORT:
           CUSTOMER STATEMENT:
           Engine stall during drhing hard to re-start. DTC's P0607 P06B3 P0884
           DEALER STATEMENT:


           Engine stall while driving and hard io start IDS test identified

            faults code which lead to TCM replacement technician performed

           transmission learning and still there is intermediate starting

           concerns and after the engine started the "D" sign in the IC is

           flashing we replaced the transmission control module and the problem

           solved.

           HAS THE VEHICLE BEEN REP AIRED YET? Yes

           ACCIDENT ALLEGED?: Yes/ No No
           INJURY ALLEGED?: Yes/ No     No
           HAS LEGAL ACTION BEEN THREATENED AGAINST FORD OR THE DEALER?: Yes/ No Unknown
           ESSENTIAL INFORMATION ON AIRBAG CONCERNS:
           - WAS SEAT BELT BEING WORN AT THE TIME?
           - WHAT FLASH-SEQUENCE IS NOW GIVEN AT KEY-ON?
           - WHAT DID THE VEHICLE HIT AND AT WHAT ANGLE?



                                                                             4




Produced Subject to a Confidential Protective Order                                                     VGS20207475
                                                                                                          EXHIBIT 22-5
                 Case 2:18-ml-02814-AB-FFM Document 199-15 Filed 02/26/19 Page 6 of 6 Page ID
                                                  #:6445
           - DESCRIBE ANY STRUCTURAL DAMAGE TO VEHICLE:
           Number of similar cases reported previously by this market: 4- DLCLO298, DLCLO280, DJHK7230, DJHK7229


           Note: GCR report number DJHK7228

           Marfi '.lliom_pson
           Product Concern Engineer


           Export and Growth
           MTHOMP, 5@Fory.com
           Ph. 313-33-71845




           LJ




                                                               5




Produced Subject to a Confidential Protective Order                                                                VGS20207476
